Citation Nr: 1132692	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  10-00 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for a cervical spine disorder, to include osteoarthritis and degenerative disc disease.

2.  Entitlement to an effective date prior to April 21, 1997, for the grant of service connection for a cervical spine disorder, to include osteoarthritis and degenerative disc disease.

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from July 1951 to July 1955 and from March 1958 to June 1962.  He served with Reserve components from October 17, 1979, to October 17, 1985, including inactive duty training at various times and active duty for training during the following times: May 17 to May 31, 1980; April 24 to April 27, 1981; May 31 to June 12, 1981; August 22 to September 5, 1981; July 31 to August 14, 1982; January 31 to February 5, 1983; July 16 to July 30, 1983; and, from December 17 to December 23, 1983.  He also claimed additional Reserve duty between June 1962 and October 1979; however, this duty has not been verified.

Procedural History

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA), which implemented the Board's April 2008 decision granting the appellant entitlement to service connection for a cervical spine disorder.  In January 2009, the appellant submitted a notice of disagreement (NOD) with the disability rating assigned for his cervical spine disorder as well as the effective date assigned thereto.  In the same January 2009 communication, the appellant also filed a new claim of entitlement to TDIU.  An April 2009 rating decision denied the appellant's TDIU claim.  The appellant submitted a second NOD with this determination in April 2009.  In December 2009, the RO issued a statement of the case, and the appellant timely perfected his appeals in January 2010.  A supplemental statement of the case was issued in December 2010.

In April 2011, the appellant provided testimony before the undersigned Veterans Law Judge in support of his claims, via a video conference between the Nashville, Tennessee, RO and the Board's central office in Washington, DC.  A transcript of that proceeding has been associated with the appellant's VA claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  See 38 U.S.C.A. § 7107(a)(2) (West 2002).

Remanded Issues

The issues of entitlement to an initial disability rating in excess of 10 percent for a cervical spine disorder and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The appellant will be notified if any further action on his part is required.


FINDING OF FACT

On April 26, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant [through his authorized representative] that the appellant wished to withdraw the appeal with respect to his claim for an effective date prior to April 21, 1997, for the grant of service connection for a cervical spine disorder, to include osteoarthritis and degenerative disc disease.






	(CONTINUED ON NEXT PAGE)
CONCLUSION OF LAW

The criteria for withdrawal of the claim of entitlement to an effective date prior to April 21, 1997, for the grant of service connection for a cervical spine disorder, to include osteoarthritis and degenerative disc disease, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  See 38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his authorized representative.  See 38 C.F.R. § 20.204 (2010).  In the present case, the appellant [through his authorized representative,] has withdrawn the appeal of the claim of entitlement to an effective date prior to April 21, 1997, for the grant of service connection for a cervical spine disorder and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed.


ORDER

The appeal of the claim of entitlement to an effective date prior to April 21, 1997, for the grant of service connection for a cervical spine disorder, to include osteoarthritis and degenerative disc disease, is dismissed.





	(CONTINUED ON NEXT PAGE)
REMAND

After a thorough review of the appellant's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the appellant's claims of entitlement to an initial disability rating in excess of 10 percent for his cervical spine disorder and his claim of entitlement to TDIU.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).
The appellant was last afforded a VA spine examination in May 2008.  Further, the VA and private treatment records associated with the appellant's claims file do not provide a complete picture of the appellant's current cervical disability.  Accordingly, a new VA spine examination must be performed.

Since the assignment of a higher disability evaluation for the appellant's cervical spine disorder could impact his claim for individual unemployability now on appeal, the two issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11, (1998).  Thus, this claim must also be remanded at this time.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Schedule the appellant for an appropriate examination for his cervical spine, to include osteoarthritis and degenerative disc disease, to ascertain any and all current disabilities he has in connection with his cervical spine condition and the current level of severity of each condition.  The entire VA claims file must be made available to the examiner for review in conjunction with the examination and should be so documented in the examination report.  

All tests and studies that the examiner deems necessary should be performed.  The examination must be conducted following the protocol in VA's Disability Examination Worksheet for VA Spine Examinations, revised April 20, 2009.  

The examiner specifically is requested to discuss:

(a)  At what point during the appellant's range of motion there is objective and subjective evidence of pain onset, if any and to the extent possible.  

(b)  How does the appellant's cervical disability impact his daily activities of living?  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  

(c)  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion.

The examiner should provide a complete rationale for any opinion given, without resorting to speculation, resolving any conflicting medical opinions.  


The examiner should also provide an opinion as to whether the appellant's service connected disabilities render him unable to obtain or maintain gainful employment.

The examination report must be typed.

2.  Thereafter, the AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

3.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims for an initial disability evaluation in excess of 10 percent for a cervical spine disability and entitlement to TDIU should be readjudicated.  If the claims remain denied, a supplemental statement of the case should be provided to the appellant and his representative.  After they have had an adequate opportunity to respond, these issues should be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


